Citation Nr: 1452032	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  09-13 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a left hand disability.

2. Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee.

3. Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to October 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board previously remanded this matter in August 2011.  VA sent the Veteran a letter informing him that the judge from his prior hearing no longer works for the Board and he has the right to a hearing before another judge.  He did not respond to the letter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2011 decision, the Board found that the Veteran's substantive appeal was timely.  The Board remanded the issues of entitlement to service connection and increased ratings to the AOJ for additional development, including a VA examination.  Instead of completing the development and addressing the substantive issues, the AOJ again denied the claim based on an untimely substantive appeal.  Therefore, remand is necessary because the AOJ did not act in accordance with the prior Board decision and remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the current level of disability associated with her chondromalacia of the left and right knee, and whether any current left hand disorder is related to service or to her service-connected left humerus fracture.  Forward the claims file to the examiner.  All necessary diagnostic tests should be conducted.

a. Range of motion testing should be conducted on the Veteran's left and right knees and the examiner should note the point at which the Veteran experiences pain, if applicable.  The examiner should also state whether there is any additional loss of function upon repetitive movement, due to factors such as pain, weakness, fatigability, and loss of endurance.  If so, the examiner should indicate the extent of such loss of function, in degrees.  If the Veteran reports flare-ups, the examiner should estimate any additional loss of function during such periods, expressed in degrees.

b. The examiner should also provide an opinion on the following: Is any current disability of the left hand at least as likely as not related to service, including having its onset during service?

Is any current disability of the left hand at least as likely as not caused by the service-connected left humerus fracture?

Is any current disability of the left hand at least as likely as not aggravated beyond the natural progression by the service-connected left humerus fracture?

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. Send a notification letter to the Veteran informing her that the Board member who presided over the previous hearing no longer works for the Board and offer an opportunity to have a hearing with a current Board member.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

